Filed 5/24/16 P. v. Johnson CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B265561

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA064092)
         v.

ROBERTO EUGENE JOHNSON,

         Defendant and Appellant.



THE COURT:*
         Appellant Roberto Eugene Johnson appeals from the trial court’s order revoking
his probation. We appointed counsel to represent appellant on appeal. After examination
of the record, counsel filed an “Opening Brief” in which no arguable issues were raised.
On January 7, 2016, we advised appellant that he had 30 days within which to personally
submit any contentions or issues that he wished us to consider. While we granted
appellant an extension to submit a response, to date, no response has been received.
         We have reviewed the record and find that it supports the trial court’s decision to
revoke probation. The record shows that on September 25, 2014, appellant was charged
with failure to file a change of address by a mentally disordered sex offender (Pen. Code,
§ 290.013, subd. (a)). Appellant pled no contest. (A second count of violating a criminal


*        BOREN, P. J., ASHMANN-GERST, J., HOFFSTADT, J.
protective order was dismissed.) On February 4, 2015, the trial court sentenced appellant
to a term of five years in state prison, and suspended execution of the sentence.
Appellant was placed on formal probation for five years, with various conditions to be
met, including that he perform 60 days of community labor, complete a 52-week
domestic violence counseling program, obey all protective orders, and register as a sex
offender.
       The trial court entered a protective order regarding Valerie W. (Valerie), set to
expire February 4, 2020. After reciting the order in open court, the trial court addressed
appellant: “Let me make very clear to you, I will not hesitate to execute that sentence if
you’re caught with her . . . for any reason. If she calls you up and wants to have a cup of
coffee and you’re minding your own business and you stay and talk to her, I’m going to
put you in state prison for five years. It is not a defense, if she invites you to violate that
order, okay?” Appellant responded, “All right.”
       On April 10, 2015, appellant and his attorney were back in the trial court seeking
modifications of some of the probation terms, including the protective order, which
Valerie was willing to have lifted. The trial court stated: “So while I appreciate the
victim’s request to lift the protective order, there’s no way I’m going to lift it until I see
what he’s doing, if he’s even doing his domestic violence classes. So, for the moment,
I’m going to revoke probation because he’s not attending his classes, as he’s ordered. He
may remain O.R. for the moment.” Later, the court stated: “[A]s far as I’m concerned—
and looking at this record, the fact that you are out of custody is a gift to you. Don’t blow
it. You go near this woman at all, you’re going to prison. I’m telling you that right now.
Even if the cops stop you—I’m guessing you rode here with her today.” Appellant
responded, “I live with her, Ma’am . . . . Well, it’s the truth. What do you want, me to
lie to her?” The court then stated: “He’s going in custody, and we’ll end the problem.
All right. He’s going to be remanded. Disregard the O.R.”
       At the subsequent probation violation hearing, appellant testified that he lied when
he told the trial court he was living with Valerie, and admitted that he did not attend the
domestic violence sessions. The trial court found that appellant had violated several

                                               2
terms of his probation, ordered probation revoked, and imposed the previously suspended
sentence.
      We are satisfied that appellant’s attorney has fully complied with all of his
responsibilities and that no arguable issues exist. (People v. Wende (1979) 25 Cal.3d
436, 441.)
      The order is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                            3